Citation Nr: 0106174	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  The Board remanded the matter in April 
1997 and April 2000.  The claim remains denied; it has been 
returned for appellate review.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claim.

2.  The veteran did not incur a superimposed disease or 
injury to the eyes during active service, and her presbyopia 
and myopia are not diseases or injuries under the meaning of 
applicable law and regulation for VA purposes.


CONCLUSION OF LAW

The veteran's eye disability was not incurred in, aggravated 
by, or related to active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991) amended by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that her current eye defects had their 
onset in active service or, in the alternative, were 
aggravated by events of service.  The VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

In 2000, the Board remanded the veteran's claim to obtain a 
contemporaneous VA examination of her eye defects and a 
medical opinion as to their etiologies.  This was 
accomplished in July 2000.  Although the Board requested that 
a board-certified specialist conduct the examinations, the RO 
noted that a board-certified ophthalmologist was not 
available.  However, review of the examination reports show 
that the veteran's claims folder was reviewed, her medical 
history was discussed, and that clinical findings were 
recorded in detail.  Additionally, the examining optometrists 
adequately addressed the medical questions posed.  
Considering the foregoing, the Board finds that the 
information, which the Board sought to obtain in 1997 and 
2000, has been secured and that the RO substantially complied 
with the Board's remand directions.  Unlike in Stegall v. 
West, 11 Vet. App. 268 (1998), in the case at hand, appellate 
review of the record is not frustrated by any failure to 
adhere to prior remand orders.  See generally, Roberts v. 
West, 13 Vet. App. 185 (1999); Evans v. West, 12 Vet. App. 22 
(1998).  No additional development is warranted.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for aggravation of a 
preexisting disability. See 38 C.F.R. § 3.306 (2000).

Service connection connotes many factors but basically in 
this context it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability began in service.  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted in 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(a), (b). 

Service connection may not be allowed for congenital or 
developmental defects or refractive error of the eye as they 
are not diseases within the meaning of applicable legislation 
referable to service connection.  38 C.F.R. § 3.303(c).  

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, the requirements for entitlement to service 
connection for an eye disability have not been met.  The 
Board acknowledges that current diagnoses of myopia and 
presbyopia have been made.  The Board also acknowledges that 
service medical records show that the veteran was seen on 
several occasions for complaints referable to the eyes.  The 
veteran complained of visual difficulties resulting from 
headaches, wearing contact lenses and glasses, and resulting 
from CS gas in her eyes.  During service, diagnoses made 
included eye irritation of questionable etiology, iritis 
secondary to contact lenses wear right greater than left, 
probable overwear syndrome, and bilateral myopia and 
amblyopia.  On retirement examination in January 1994, her 
uncorrected distant visual acuity was 20/400, bilaterally, 
correctable to 20/30 on the right and 20/25 on the left.  
Nevertheless, the medical evidence, in-service and post-
service, fails to show that the veteran incurred any 
superimposed disease or injury to the eyes during active 
service, or that the veteran currently has a service-related 
eye disability.  

Although on VA examination in October 1994, the assessment 
was asymmetric cup to disc ratio with normal intraocular 
pressure; and palpebral fissure and exophthalmometry slightly 
greater than normal but without baseline data for comparison, 
the examiner did not attribute the veteran's visual defects 
to service or any events of service.  VA eye examinations 
conducted in March 1999 and July 2000 revealed assessments of 
myopia and presbyopia, bilaterally, and correctable to 20/20, 
bilaterally.  However, one examiner opined that the veteran's 
myopia was present at time of entry into service, and that 
the increase in myopia was not a result of superimposed 
injury to the eye during service.  The examiner added that 
the veteran's complaint of headaches was not of ocular 
etiology, and there was no current eye disability 
etiologically related to complaints and findings noted in 
service.  The second examiner also concluded that it was not 
at least as likely as not that the veteran's current eye 
disability was etiologically related to complaints and 
findings noted in service, and it was not at least as likely 
as not that the veteran's refractive error was acquired or 
increased as a result of superimposed injury to the eyes 
during service.  He also stated that there was no literature 
that connected gas exposure with myopia or presbyopia or its 
worsening.  

Based on the aforementioned, the medical evidence establishes 
that the veteran did not sustain a superimposed disease or 
injury to the eyes during active service or that any defects 
noted are service-related.  With regard to the diagnosed 
myopia and presbyopia, these are not diseases or injuries 
with the meaning of applicable legislation.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The veteran's myopia is 
a form of refractive error and is not, therefore, a 
disability for which service connection is appropriate under 
most circumstances.  See 38 C.F.R. § 3.303(c). Moreover, 
there is no competent medical evidence of aggravation in 
service.  See 38 C.F.R. § 3.306.  

The Board acknowledges the veteran's assertions presented on 
appeal.  At VA examination in July 2000, the veteran stated 
that she worked in biological warfare for a year and a half, 
and had frontal headaches after setting up a gas chamber.  
She stated that she set up the gas chamber daily and, on one 
occasion, her vision was completely gone due to an extreme 
headache.  However, the veteran is not competent to 
etiologically relate her current visual defects to service or 
any events of service, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Nor, as a layperson, is she medically 
qualified to establish that any events of service caused a 
deterioration of her vision.  Caluza, supra; Espiritu v. 
Derwinski, 2 Vet. App. at 492. 

In this case, the preponderance of the evidence is against 
the veteran's claim and is not in equipoise.  The appeal is 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).







ORDER

Entitlement to service connection for an eye disability is 
denied.



		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals

 

